     Case 3:19-cv-01057-B Document 33 Filed 02/26/20              Page 1 of 10 PageID 306



 Joyce W. Lindauer
 State Bar No. 21555700
 Jeffery M. Veteto
 State Bar No. 24098548
 Guy H. Holman
 State Bar No. 24095171
 Joyce W. Lindauer Attorney, PLLC
 12720 Hillcrest Road, Suite 625
 Dallas, TX 75230
 Telephone: (972) 503-4033
 Facsimile: (972) 503-4034
 Attorneys for Defendants



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

HARRISON COMPANY, LLC.,                             §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §       Civil Action No.: 3:19-cv-01057-B
                                                    §
A-Z WHOLESALERS, INC., and                          §
BARKAT G. ALI,                                      §
                                                    §
        Defendants.                                 §

        RENEWED MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW, A-Z Wholesalers, Inc., and Barkat Ali, (collectively, “Defendants”),

pursuant to the Court’s Memorandum Opinion and Order [D.E. 31] (the “Order”), files their

Renewed Motion for Leave to File First Amended Answer (the “Renewal”), with proposed

affirmative defenses and jury demand, and in support thereof states as follows:

                                           BACKGROUND

        1.      On February 26, 2020, the Court rendered its Order, instructing Defendants to file

a Renewed Motion for Leave to File First Amended Answer, with proposed affirmative defenses

and jury demand.


Renewed Motion for Leave to File First Amended Answer
Page 1
  Case 3:19-cv-01057-B Document 33 Filed 02/26/20                   Page 2 of 10 PageID 307



        2.      Pursuant to the Court’s directive, the Defendants’ hereby file their Renewal,

attaching as Exhibit “A” thereto their First Amended Answer, with proposed affirmative defenses

and jury demand.

        WHEREFORE, PREMISES CONSIDERED, for all the reasons stated herein, the Court

should enter an order granting the Defendants Renew Motion for Leave and instruct the clerk to

enter onto the docket Defendants’ First Amended Answer.

        DATED: February 26, 2020.

                                                        Respectfully submitted,

                                                          /s/ Joyce W. Lindauer
                                                        Joyce W. Lindauer
                                                        State Bar No. 21555700
                                                        Jeffery M. Veteto
                                                        State Bar No. 24098548
                                                        Guy Harvey Holman
                                                        State Bar No. 24095171
                                                        Joyce W. Lindauer Attorney, PLLC
                                                        12720 Hillcrest Road, Suite 625
                                                        Dallas, Texas 75230
                                                        Telephone: (972) 503-4033
                                                        Facsimile: (972) 503-4034
                                                        joyce@joycelindauer.com
                                                        jeff@joycelindauer.com
                                                        guy@joycelindauer.com
                                                        ATTORNEYS FOR DEFENDANTS




                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 26, 2020, a true and correct copy of the
foregoing was served on all parties via the Court’s ECF system.

                                                        _/s/ Joyce W. Lindauer________________
                                                        Joyce W. Lindauer




Renewed Motion for Leave to File First Amended Answer
Page 2
Case 3:19-cv-01057-B Document 33 Filed 02/26/20   Page 3 of 10 PageID 308




                      EXHIBIT “A”
     Case 3:19-cv-01057-B Document 33 Filed 02/26/20             Page 4 of 10 PageID 309



 Joyce W. Lindauer
 State Bar No. 21555700
 Jeffery M. Veteto
 State Bar No. 24098548
 Guy H. Holman
 State Bar No. 24095171
 Joyce W. Lindauer Attorney, PLLC
 12720 Hillcrest Road, Suite 625
 Dallas, TX 75230
 Telephone: (972) 503-4033
 Facsimile: (972) 503-4034
 Attorneys for Defendants

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

HARRISON COMPANY, LLC.,                        §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §           Civil Action No.: 3:19-cv-01057-B
                                               §
A-Z WHOLESALERS, INC., and                     §           JURY TRIAL DEMANDED
BARKAT G. ALI,                                 §
                                               §
        Defendants.                            §


      DEFENDANTS' FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES
        Defendants, A-Z Wholesalers, Inc. ("A-Z") and Barkat G. Ali ("Ali") (collectively

"Defendants"), file their First Amended Answer (the “Answer”), responding to Plaintiff’s Original

Complaint (the “Complaint”), filed by Plaintiff, Harrison Company, L.L.C. ("Harrison"). The

following sections and numbered paragraphs correspond to the sections and numbered paragraphs

in the Complaint. To the extent the allegations within Plaintiff’s Original Complaint are not

expressly admitted, they are hereby denied. All answers and defenses are admitted or denied as to

all named defendants except were explicitly noted.




DEFENDANTS' FIRST AMENDED ANSWER
Page | 1
  Case 3:19-cv-01057-B Document 33 Filed 02/26/20                 Page 5 of 10 PageID 310



     DEFENDANTS DEMAND TRIAL BY JURY PURSUANT TO FRCP 38 AND 39.

                                            PARTIES
       1.      Defendants admit the allegations in paragraph 1.

       2.      Defendants admit the allegations in paragraph 2.

       3.      Defendants admit only that Ali is an individual, and they deny the remaining

 allegations in paragraph 3.

                                 JURISDICTION AND VENUE

       4.      Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in paragraph 4.

       5.      Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in paragraph 5.

       6.      Defendants admit the allegations in paragraph 6, but deny that Plaintiff are entitled

 to any relief whatsoever in this action.

                                  FA CTUAL BACKGROUND

       7.      Defendants admit the allegations in paragraph 7, but deny that the "Credit

 Agreement" constitutes the entirety of the agreement.

       8.      Defendants admit the allegations in paragraph 8, but deny that Plaintiff is entitled

to any relief whatsoever in this action.

       9.      Defendants deny the allegations in paragraph 9.

       10.     Defendants admit only that they received invoices from Imperial and that they paid

 Imperial's invoices, but Defendants deny the remaining allegations in paragraph 10.




DEFENDANTS' FIRST AMENDED ANSWER
Page | 2
  Case 3:19-cv-01057-B Document 33 Filed 02/26/20                     Page 6 of 10 PageID 311



        11.        Defendants admit only that Imperial sent A-Z invoices, but deny the remaining

 allegations in paragraph 11.

        12.        Defendants admit only that they received demand letters, but deny the remaining

 allegations in paragraph 12, and further denies that Plaintiff is entitled to any relief whatsoever

 in this action.

        13.        Defendants admit only that Imperial (i) filed a state-court action against A-Z, Ali,

 and others and (ii) obtained through an ex-parte hearing before an associate judge the

 appointment of a receiver. The very next day, the district-court judge heard from defendants and

 dissolved the receivership. The request for a receivership was groundless and brought in bad faith

 and solely for the purposes of harassment. Defendants lack sufficient knowledge or information

 to form a belief about the remaining allegations in paragraph 13.

        14.        Defendants deny the allegations in paragraph 14.

        15.        Defendants deny the allegations in paragraph 15, except that they admit Harrison

 hired lawyers.

                                        CAUSES OF ACTION
Count One - Breach of Contract:
        16.        Defendants adopt by reference their responses to paragraphs 1 through 15 as if fully

set forth herein.

        17.        Defendants admit only that the Credit Agreement was executed by Ali, but deny

the remaining allegations in paragraph 17.

        18.        Defendants deny the allegations in paragraph 18.

        19.        Defendants deny the allegations in paragraph 19.


DEFENDANTS' FIRST AMENDED ANSWER
Page | 3
  Case 3:19-cv-01057-B Document 33 Filed 02/26/20                    Page 7 of 10 PageID 312



Count 2 - Suit on Ali's Guarantee:

        20.     Defendants adopt by reference their responses to paragraphs 1 through 19 as if fully

set forth herein.

        21.     Defendants admit only that Ali executed and delivered a guarantee to Harrison, but

they deny the remaining allegations in paragraph 21.

        22.     Defendants admit only that Harrison and Imperial made demands on them, but they

deny the remaining allegations in paragraph 22.

Court 3 - Attorneys' Fees:

        23.     Defendants adopt by reference their responses to paragraphs 1 through 22 as if fully

set forth herein.

        24.     Defendants admit only that the Credit Agreement and Guarantee contain a

provision providing for the recovery of reasonable attorneys' fees, but Defendants deny the

remaining allegations in paragraph 24.

                                  CONDITIONS PRECEDENT
        25.     Defendants deny the allegations in paragraph 25.

                          AFFIRMATIVE AND OTHER DEFENSES

        In asserting these defenses, Defendants do not assume the burden of proof on any matters

for which Plaintiff rightfully bears the burden of proof. In addition, Defendants are continuing to

investigate Plaintiff’s allegations and, therefore, reserve the right to amend its Answer and

Defenses.

        1.      Plaintiff lacks standing as it incurred no personalized injury in fact.


DEFENDANTS' FIRST AMENDED ANSWER
Page | 4
   Case 3:19-cv-01057-B Document 33 Filed 02/26/20                   Page 8 of 10 PageID 313



        2.       Plaintiff lacks capacity to sue as it cannot assert claims on behalf of a parent or

sister entity.

        3.       To the extent Plaintiff’s claims are based on acts that occurred prior to any

applicable statute of limitations, those claims are time-barred.

        4.       To the extent the Plaintiff failed to comply with any procedural prerequisites prior

to bringing its claims in this action, this Court lacks subject matter jurisdiction over such claims

or such claims are otherwise barred.

        5.       To the extent the Plaintiff failed to comply with the procedural prerequisites

contracted for in the Credit Application and Agreement, this Court lacks subject matter jurisdiction

over such claims or such claims are otherwise barred.

        6.       Plaintiff’s claims are barred, in whole or in part, because Defendants acted

reasonably and in good faith at all times material herein, based on all relevant facts and

circumstances known by Defendants at the time they so acted.

        7.       Plaintiff’s claims are barred, in whole or in part, due to accord and satisfaction.

        8.       Plaintiff’s Original Complaint is barred, in whole or in part, by the doctrine of

unclean hands.

        9.       Plaintiff’s Original Complaint is barred, in whole or in part, by the doctrine of

unconscionability, given the parties had agreed to new terms which have not been breached.

        10.      Plaintiff’ claims are barred by the doctrine of novation, given the parties agreed to

new terms.

        11.      Plaintiff’ claims are barred by the doctrine of modification, as the parties modified

their original agreement and the defendants complied with the modification.




DEFENDANTS' FIRST AMENDED ANSWER
Page | 5
  Case 3:19-cv-01057-B Document 33 Filed 02/26/20                     Page 9 of 10 PageID 314



       12.       Plaintiff’ claims are barred by the doctrine of waiver, as Plaintiff waived rights

under the guarantee when Harrison transferred distribution and shipping to Imperial without

consideration.

       13.       To the extent Plaintiff are not in privity of contract with the Defendants, Plaintiff’

lacks standing and its claims are barred in whole or in part.

       14.       To the extent Plaintiff failed to mitigate its damages, their recovery, if any, must be

reduced accordingly.

       15.       Defendants are not liable to Plaintiff because of mutual mistake related to

repayment terms of any alleged arrearage.

       16.       Defendants are not liable to Plaintiff because of failure of consideration related to

the Credit Agreement, caused by Harrison’s transferring shipping and distribution to Imperial.

       17.       Plaintiff’s Original Complaint is barred, in whole or in part, because any conduct

by Defendants was ratified, consented to and/or acquiesced by Plaintiff.

       18.       Any and all conduct of which Plaintiff complain or which is attributed to

Defendants was a just and proper exercise of its management discretion, at all times privileged and

justified, and undertaken for fair and honest reasons, in good faith and without malice.

       19.       Defendants invoke any and all limitations (including constitutional, statutory and

common-law) on awards of compensatory, punitive, and/or other damages.

       20.       Defendants reserve the right to assert additional defenses as they become known

during the course of this litigation, and hereby reserve the right to amend this Answer for the

purpose of asserting additional affirmative and other defenses.

       WHEREFORE PREMISES CONSIDERED, Defendants deny that Plaintiff is entitled to

recover anything against either of them and request that the Court enter a take-nothing judgment,



DEFENDANTS' FIRST AMENDED ANSWER
Page | 6
  Case 3:19-cv-01057-B Document 33 Filed 02/26/20               Page 10 of 10 PageID 315



awarding Defendants their reasonable and necessary attorneys' fees, expenses, and costs of court,

along with such other and further relief to which they may show themselves justly entitled.

       DATED: February 26, 2020.

                                                    Respectfully submitted,

                                                      /s/ Joyce W. Lindauer
                                                    Joyce W. Lindauer
                                                    State Bar No. 21555700
                                                    Jeffery M. Veteto
                                                    State Bar No. 24098548
                                                    Guy Harvey Holman
                                                    State Bar No. 24095171
                                                    Joyce W. Lindauer Attorney, PLLC
                                                    12720 Hillcrest Road, Suite 625
                                                    Dallas, Texas 75230
                                                    Telephone: (972) 503-4033
                                                    Facsimile: (972) 503-4034
                                                    joyce@joycelindauer.com
                                                    jeff@joycelindauer.com
                                                    guy@joycelindauer.com
                                                    ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 26, 2020, a true and correct copy of the
foregoing was served on all parties via the Court’s ECF system.

                                                    _/s/ Joyce W. Lindauer________________
                                                    Joyce W. Lindauer




DEFENDANTS' FIRST AMENDED ANSWER
Page | 7
